DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavanne (FR2290922) in view of Lin et al. (US patent application publication 2016/0288280) (hereinafter Lin.
Regarding claim 1, Chavanne discloses a work station comprising a mobile table comprising: a selectively rotatable table top (1) that is configured to securely rotate about an axis (A') in an unlocked position and to be secured in a predetermined plane in a locked position; and two spaced apart frame members (2) securely connected to the selectively rotatable table top positioned on a first end of each spaced apart frame member.   
Chavanne does not disclose a plurality of mobile tables, wherein each table comprises movement members attached to a second end of each spaced apart frame members that are configured to selectively move the mobile table to and from desired locations.  Lin teaches a plurality of mobile tables (90), wherein each table comprises movement members (see Fig. 1 which shows wheels) attached to a second end of each spaced apart frame members that are configured to selectively move the mobile table to and from desired locations.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Chavanne wherein there is a plurality of tables and each has movement members in view of Lin’s teaching, because this arrangement would have allowed the table to be easily repositioned.   
Regarding claim 2, Chavanne, as modified, teaches a workstation wherein each frame member comprises two spaced apart frame legs (2) that are connected to one another on the first end of the frame member by a cross-beam (shown in Fig. 1) and the cross-beam of each frame member is co-planar relative to one another within the table.
Regarding claim 3, Chavanne, as modified, teaches a workstation wherein the selectively rotatable table top of each mobile table is configured to selectively rotate and lock in a clockwise or counterclockwise direction relative to the frame members (Fig. 1).
Regarding claim 4, Chavanne, as modified, teaches a workstation wherein the selectively rotatable table top of each mobile table is configured to selectively rotate to and lock in a first position (Fig. 1) that is substantially coplanar with the cross-beams of each frame member of the table and in a second position (Fig. 3) that is substantially perpendicular relative to the cross- beams of each frame member of the table.
Regarding claim 5, Chavanne, as modified, teaches a workstation wherein the selectively rotatable table top of each mobile table is configured to selectively rotate and lock in a plurality of predetermined positions in between the first and second positions (Figs. 1 & 3).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavanne in view of Lin and Chen et al. (US patent 9,937,941) (hereinafter Chen).
Regarding claim 6, Lin, as modified, teaches the workstation as claimed.  Lin, as modified, does not teach the workstation comprising a stationary storage shelf affixed to each mobile table between the two spaced apart frame members and below the selectively rotatable table top, the stationary storage shelf being more proximate to the second end of each spaced apart frame member than the first end of each spaced apart frame member to provide sufficient clearance for the selectively rotatable table top such that the selectively rotatable table top is configured to rotate 360° about the axis (A') in an unlocked position relative to the two spaced apart frame members.
Chen teaches a mobile workstation comprising a stationary storage shelf (see the bottom shelf in Fig. 1) at an end of the frame member.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Lin, as previously modified, wherein the workstation comprises a stationary storage shelf affixed to each mobile table between the two spaced apart frame members and below the selectively rotatable table top, the stationary storage shelf being more proximate to the second end of each spaced apart frame member than the first end of each spaced apart frame member to provide sufficient clearance for the selectively rotatable table top such that the selectively rotatable table top is configured to rotate 360° about the axis (A') in an unlocked position relative to the two spaced apart frame members in view of Chen’s teaching, because this arrangement would have provided a location for storing objects.  
Regarding claim 7, Chavanne, as modified, teaches a workstation wherein the stationary storage shelf of each mobile table is in a parallel plane relative to the cross-beams of each frame member (Fig. 1).
Regarding claim 8, Chavanne, as modified, teaches a workstation further comprising two rotatable bushings (3) in each mobile table, with each bushing positioned within the first end of the spaced apart frame member (Fig. 2) and extending internally within the table towards one another, the rotatable bushings are axially aligned with one another and have the selectively rotatable table top securely attached thereto with one rotatable bushing being operably connected to a handle (4) such that when handle is moved/rotated the two rotatable bushings and selectively rotatable table top move in concert with the handle between desired unlocked and locked positions.
Regarding claim 9, Chavanne, as modified, teaches a workstation further comprising a locking mechanism (5) positioned in each mobile table that is configured to selectively lock and unlock the selectively rotatable table top in predetermined positions relative to the two spaced apart frame members.
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637